                 Case 2:20-cr-00140-RAJ Document 32 Filed 10/06/20 Page 1 of 2




 1                                                                          Judge Richard A. Jones
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                         NO. CR20-140 RAJ
11                                                     ORDER GRANTING
                                       Plaintiff,
12                                                     STIPULATED MOTION TO
                              v.                       CONTINUE TRIAL DATE
13                                                     AND PRETRIAL MOTIONS
   RICARDO GUTIERREZ-SUAREZ and                        DEADLINE
14 JOSE GUADALUPE CISNEROS-RIVAS,
15                                     Defendants.
16
17          This matter having come before the Court on the parties’ stipulated motion for a
18 continuance of the trial and the pretrial motions due date, and the Court having considered
19 the facts set forth in the motion and the records and files herein, the Court finds as follows:
20          The Court finds that the ends of justice will be served by ordering a continuance in
21 this case, that a continuance is necessary to ensure adequate time for effective case
22 preparation, and that these factors outweigh the best interests of the public and defendant in
23 a speedy trial.
24          1.       Failure to grant the continuance would deny defense counsel the reasonable
25 time necessary for effective preparation, taking into account the exercise of due diligence,
26 within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, failure to grant the
27 continuance would likely result in a miscarriage of justice, within the meaning of 18 U.S.C.
28 § 3161(h)(7)(B)(i).

     Order Granting Stip. Mot. to Continue Trial – 1                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     CR20-140 RAJ/Gutierrez-Suarez et al.
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:20-cr-00140-RAJ Document 32 Filed 10/06/20 Page 2 of 2




 1          2.       The ends of justice will be served by ordering a continuance in this case, as a
 2 continuance is necessary to ensure adequate time for the defense to review discovery and
 3 effectively prepare for trial. All these factors outweigh the best interests of the public and
 4 defendants in a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 5          IT IS THEREFORE ORDERED that the parties’ stipulated motion (Dkt. #29) is
 6 GRANTED. The trial date shall be continued from October 13, 2020, to March 22, 2021.
 7 All pretrial motions, including motions in limine, shall be filed no later than February 11,
 8 2021.
 9          IT IS FURTHER ORDERED that the resulting period of delay from the date of this
10 order to the new trial date of March 22, 2021, is hereby excluded for speedy trial purposes
11 under 18 U.S.C. § 3161(h)(7)(A) and (B).
12          DATED this 6th day of October, 2020.
13
14
15
                                                        A
                                                        The Honorable Richard A. Jones
16                                                      United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     Order Granting Stip. Mot. to Continue Trial – 2                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     CR20-140 RAJ/Gutierrez-Suarez et al.
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
